Citation Nr: 0732535	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-33 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The appellant maintains that her husband, who died in 
December 1989, had recognized service with the United States 
Armed Forces.  Consequently, the appellant contends that she 
is eligible for VA death benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which found 
that the appellant's late husband did not have qualifying 
service in order to be eligible for VA benefits.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant are not adequate to 
prove such service.

CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1, 3.40, 
3.41, 3.203 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In Palor v. Nicholson, No. 04-0555 (U.S. Vet. App. May 11, 
2007), the Court found that the VCAA applied to the issue of 
veteran status and that VA must tailor the notice to the 
claimant.  See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as noted above, in its June 
2006 remand, the Board directed that the appellant be 
provided VCAA notice, including specific notice that a 
notarized form received from the Philippine Veterans Affairs 
Office is not adequate for purposes of showing qualifying 
service.

Subsequent to a Remand by the Board in June 2006, the 
appellant was issued a letter in January 2007.  This letter 
informed the appellant to send in evidence of the husband's 
military service.  However, the January 2007 letter did not 
fulfill all the notification requirements outlined above.  
Although the Appeals Management Center (AMC), in an April 
2007 supplemental statement of the case, attempted to correct 
the notice deficiencies, this notice was not provided in a 
separate notification letter and was not timely.  See 
Pelegrini II, supra. 
With respect to any deficiency in the content or timing of 
the notice furnished to the appellant, as explained in more 
detail below, given the NPRC's finding that the appellant's 
husband did not have qualifying service and the absence of 
any competent or credible evidence of such service, a remand 
for further development could not possibly change the outcome 
of the decision, and therefore, the errors noted above were 
non-prejudicial.  See Palor, supra.  Thus, a remand in not 
required and the Board will proceed to the merits of the 
decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The RO obtained a certification from the service department 
showing that the appellant's late husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U. S. Armed 
Forces.  The Board highlights that VA may accept United 
States service department documents or seek certification of 
service, but once certification is received, VA is bound by 
that certification.  See Palor v. Nicholson, No. 04-0555 
(U.S. Vet. App. Jun 29, 2007 (citing Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  The Court in Palor stated:  
"Therefore, in assessing whether the appellant was 
prejudiced by VA's failure to notify him of the various 
methods available for proving Philippine veteran status, the 
Court can conclude only that because the appellant is 
currently ineligible for VA benefits as a matter of law based 
on the NPRC's refusal to certify the appellant's service, he 
was not prejudiced by the section 5103(a) notice error."  In 
essence, a VCAA notification error is non-prejudicial where 
the appellant was not entitled to benefit as a matter of law.  
See Valiao v. Princip, 17 Vet. App. 229 (2003).  The 
appellant has been notified to send in evidence of her 
husband's alleged service, and in an October 2004 letter, the 
appellant wrote that she already had submitted the available 
and existing military records of her late husband.  In view 
of the foregoing, no further development is warranted.

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department". As discussed above, however, the Court 
has recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, No. 04-0555 (U.S. 
Vet. App. Jun 29, 2007) (citing Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  

Factual Background & Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.   The 
appellant has stated that she receives pension from the 
Philippine Veteran's Administration.  The appellant asserted 
that her husband served in the United Stated Armed Forces and 
it is not her fault that her husband's name does not appear 
in the records of the NPRC.  In support of her claim the 
appellant has submitted evidence, including an Affidavit of 
Philippine Army Personnel completed by the appellant's 
husband in 1946, a certification from the General 
Headquarters of the Armed Forces of the Philippines, and a 
certificate from the Kalinga Guerrilla Forces of Northern 
Luzon that notes that the appellant's husband was inducted 
into the United States Armed Forces.  The record also 
contains a copy of the husband's death certificate.

The NPRC certified in October 1991 that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

While the appellant maintains that she is entitled to VA 
benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II, in reviewing the evidence that she has 
submitted in support of her claim, the Board finds no 
document from a United States service department confirming 
such service.  See 38 C.F.R. § 3.203(a).

The appellant has noted that she has no additional evidence 
of her husband's service.  The Board reiterates that the 
evidence the appellant had previously submitted fails to show 
that her husband had service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  See 38 C.F.R. 
§ 3.203(a).

In view of the binding certification of the NPRC, the Board 
must find that the appellant's late husband did not have the 
type of qualifying service that would confer upon her basic 
eligibility for VA benefits.  Accordingly, the appellant's 
appeal is denied.


ORDER

The appeal for basic eligibility for VA death benefits is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


